           Case 19-11174-LSS      Doc 33   Filed 08/23/19   Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In Re


Stephen D. Browning                                   Bk. No. 19-11174
                                                        Chapter 7

                      Debtors

                 NOTICE OF CHANGE OF ADDRESS FOR DEBTORfS)

        please TAKE NOTICE that Stephen D. Browning, by and through his attorney,
Doreen H. Becker, Esquire, hereby notifies the court of the Debtors change of address.

        1. Debtor previously resided at 30-A Albe Drive, Newark, DE 19702.

        2. Debtors currently resides at P.O. Box 254, Bear, DE 19701.

                                                 Is/ Doreen H.Becker. Esauire
                                                DOREEN H. BECKER          #2720
                                                Holfeld & Becker
                                                1217 King Street Wilmington, DE 19801
                                                (302) 654-3535
                                                Attorney for Debtor


    Dated: August 23, 2019
